Citation Nr: 0402591	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  00-18 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES


1.	Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer disease with erosive gastritis.  

2.	Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence from surgery performed in August 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1954 to February 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO that assigned a temporary total rating for the veteran's 
gastrointestinal disorder based on convalescence from surgery 
under 38 C.F.R. § 4.30 from March 3, through April 30 1999, 
with a 30 percent schedular rating assigned thereafter.  In 
March 2003, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  In May 2003, a 
Decision Review Officer at the RO denied entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30, based on the need for convalescence from surgery 
performed in August 2002.  


REMAND

In January 2003 the veteran submitted an Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA Form 21-4142) indicated that a private physician 
had been providing ongoing treatment for the veteran's 
gastrointestinal symptoms from March 2000 to the present and 
that treatment records documenting this treatment are 
available.  While the claims folder does contain two medical 
statements from the named physician with the most recent 
dated in September 2002, no clinical records reflecting the 
veteran's from this physician are currently of record.  Such 
records are relevant to both the issues currently in 
appellate status.

Also, while the veteran was afforded a VA examination of his 
gastrointestinal disability in February 20003, the VA 
physician who conducted this examination did not have the 
claims folder available for review at the time of the 
examination.  

In view of the above, this case is REMANDED to the RO for the 
following actions.    
 
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The RO should contact Doctor George 
Powers at 1150 Reservoir Avenue in 
Cranston, Rhode Island 02920 and request 
that he provide copies of all clinical 
records documenting the veteran's 
treatment for a gastrointestinal 
disability.  

3.  Then, the claims folder should be 
provided to Eileen Montegari, N.P., who 
conducted the veteran's VA examination on 
February 11, 2003.  She should be asked 
to review the claims folder and note 
whether such review alters any of the 
opinions or findings noted in the report 
of the February 2003 examination.  If the 
above individual is not available, such 
review and comments should be provided by 
another qualified medical professional.

4.  Thereafter, the RO should adjudicate 
the veteran's claims currently on appeal. 
If these benefits are denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable time to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


